‫مكتب المدعي الخاص للھجرة‪ -‬المتعلق بالممارسات الغيرعادلة للعمل‬
‫قسم الحقوق المدنية في وزارة العدل األمريكية‬

‫األسئلة المتكررة حول عدم مطابقة االسم‪/‬رقم الضمان االجتماعي‬
‫‪ .1‬لماذا حصلت على رسالة عدم المطابقة من إدارة الضمان االجتماعي )‪(SSA‬؟‬
‫ترسل رسائل عدم المطابقة من إدارة الضمان االجتماعي عند وجود أختالف بين معلومات الموظف التي يقدمھا صاحب العمل الى إدارة‬
‫الضمان االجتماعي والمعلومات الموجودة في سجالت إدارة الضمان االجتماعي‪ .‬من األسباب الشائعة لعدم المطابقة ھي أخطاء في التھجي‪ ،‬أو‬
‫التغييرات في األسم‪ ،‬أوأخطاء يقوم بھا صاحب العمل أثناء إدخال بيانات الموظف‪ ،‬أو أساءة استعمال أرقام الضمان االجتماعي‪ .‬والتمثل رسالة‬
‫عدم المطابقة بمفردھا بيانا ً عن المواطنة األمريكية للموظف‪ ،‬أوعن حالة إقامته أوعن إھليته للعمل في الواليات المتحدة‪.‬‬
‫‪ .2‬ماذا أفعل أذا أستلمت رسالة عدم المطابقة من إدارة الضمان االجتماعي؟‬
‫أذا كنت مؤھالً للعمل واستلمت رسالة عدم المطابقة من إدارة الضمان االجتماعي‪ ،‬قارن المعلومات الواردة في الرسالة مع المعلومات المدونة‬
‫في بطاقة الضمان االجتماعي الخاصة بك‪.‬‬
‫‪ ‬أذا لم تتطابق المعلومات الواردة في الرسالة مع معلومات بطاقة الضمان االجتماعي‪ ،‬أمالء األستمارة المرفقة مع الرسالة وإرسالھا إلى إدارة‬
‫الضمان االجتماعي في أسرع وقت ممكن‪.‬‬
‫‪ ‬أذا تطابقة كل المعلومات الواردة في الرسالة مع معلومات بطاقة الضمان االجتماعي راجع مكتب الضمان االجتماعي المحلي في أسرع‬
‫وقت ممكن لمعرفة سبب حصول عدم المطابقة‪.‬‬
‫‪ .3‬ھل يتم أصدار كل رسائل عدم المطابقة من إدارة الضمان االجتماعي؟‬
‫ال‪ .‬قد يتم إصدار رسائل عدم المطابقة من الھيئات الحكومية األخرى أو من الشركات الخاصة كشركات الضمان الصحي والشركات التي تقوم‬
‫بعملية التحري عن الخلفية الموظف‪.‬‬

‫‪ .4‬ماذا أفعل أذا أستلم صاحب العمل رسالة عدم المطابقة من مصدر غير إدارة الضمان االجتماعي؟‬
‫ً‬
‫إذا كنت مؤھالً للعمل وتلقى صاحب العمل رسالة عدم المطابقة من أية ھيئة أو شركة أخرى‪ ،‬كشركة الضمان الصحي مثال‪ ،‬فيجب عليك‬
‫المطالبة بنسخة من إخطارعدم المطابقة والقيام بما يلي‪:‬‬
‫‪ ‬إالتصال بالشركة‪/‬الھيئة لمعرفة إذا كانت قد قدمت معلوماتك بصورة صحيحة إلى إدارة الضمان االجتماعي أم ال‪.‬‬
‫‪ ‬في حالة تقديم الھيئة‪/‬الشركة معلوماتك بصورة صحيحة‪ ،‬راجع مكتب الضمان االجتماعي المحلي لمعرفة سبب حصول عدم المطابقة‪.‬‬

‫‪ .5‬ما ھي حقوقي في حالة استالمي لرسالة عدم المطابقة؟‬
‫ال يجوز لصاحب العمل أن يتخذ أي إجراء ضدك )كفصلك أو إيقافك المؤقت عن العمل أو تخفيض درجتك أو توقيف أجرك‪ ،‬أو التقليل من‬
‫ساعات عملك أو تدريبك( إستناداً الى معلومات عدم المطابقة لوحدھا‪ .‬واليجوز أن يطالبك صاحب العمل بتقديم وثائق إضافية أو ملء نموذج ‪I-‬‬
‫‪ 9‬من جديد إستناداً الى إخطار عدم المطابقة لوحدھا‪ .‬وفي حالة قيام صاحب العمل بھذه اإلجراءات فيجب عليك األتصال بمكتبنا على الرقم‬
‫المجاني‪. 1-800-255-7688:‬‬
‫‪ .6‬باألضافة الى تزويدي بمعلومات عن عدم مطابقة معلوماتي‪ ،‬ماھي األشياء األخرى التي يجب علي توقعھا من صاحب العمل؟‬
‫إذا كنت مؤھالً للعمل ولديك مشكلة عدم المطابقة‪ ،‬فعليك توقع التالي من صاحب العمل‪:‬‬
‫‪ ‬منحك فترة زمنية معقولة لحل مشكلة عدم المطابقة‪.‬‬
‫‪ ‬المساواة في المعاملة لحل مشكلة عدم المطابقة بغض النظرعن حالة الجنسية أو أصلك القومي‪.‬‬
‫‪ ‬قدرتك على اإلستمرارك في العمل لحين حل مشكلة عدم المطابقة‪.‬‬
‫‪ ‬أجراءك لمناقشات دورية مع صاحب العمل ألبالغه عن قيامك بأصالحك مشكلة عدم المطابقة أم ال‪.‬‬
‫‪ .7‬أين يمكنني الحصول على معلومات إضافية حول عدم المطابقة؟‬
‫توفر إدارة الضمان االجتماعي اإلجابات على األسئلة المتكررة حول رسائل عدم المطابقة على الموقعين التاليين‪:‬‬
‫‪-http://ssa-custhelp.ssa.gov/app/answers/detail/a_id/1127‬‬
‫‪-http://ssa-custhelp.ssa.gov/app/answers/detail/ a_id/2199/kw/2199‬‬

‫لألسئلة أو للمساعدة في كيفية التعامل مع رسائل عدم المطابقة أو اإلخطارات المشابھة‪ ،‬اتصل بمكتبنا على الرقم المجاني‪1-800-255-7688 :‬‬
‫أو قم بزيارة الموقع التالي ‪:‬‬
‫‪http://www.justice.gov/crt/about/osc/pdf/publications/SSA/FAQs.pdf‬‬
‫مكتب المدعي الخاص للھجرة ‪ -‬المتعلق بالممارسات الغيرعادلة للعمل‬
‫رقم العمال المباشر‪) 1-800-255-7688:‬من االثنين إلى الجمعة‪ ،‬من الساعة ‪ 9‬صباحً ا وحتى الساعة ‪ 5‬مساءً بالتوقيت الشرقي لساحل الواليات المتحدة األمريكية( المترجمون متوفرون‬
‫‪http://www.justice.gov/crt/about/osc/‬‬
‫‪Arabic‬‬

‫مكتب المدعي الخاص للھجرة‪ -‬المتعلق بالممارسات الغيرعادلة للعمل‬
‫قسم الحقوق المدنية في وزارة العدل األمريكية‬

‫عدم مطابقة األسم ورقم الضمان األجتماعي‬
‫معلومات للموظفين‬
‫ما يجب عليك معرفته‪:‬‬
‫‪ ‬تصدر حاالت عدم مطابقة االسم‪/‬رقم الضمان االجتماعي )‪ (SSN‬من إدارة الضمان االجتماعي أو الھيئات الحكومية األخرى أو‬
‫الشركات الخاصة‪.‬‬
‫‪ ‬في حالة استالمك أوأستالم صاحب العمل رسالة عدم المطابقة من إدارة الضمان االجتماعي‪ ،‬فھناك تعليمات مرفقة في الرسالة‬
‫حول ما يجب القيام به‪.‬‬
‫‪ ‬في حالة استالمك أو أستالم صاحب العمل إخطارعدم المطابقة من الھيئات الحكومية األخرى أوالشركات الخاصة‪ ،‬تحقق أوالً من‬
‫المعلومات التي قدمتھا الھيئة أو الشركة إلى إدارة الضمان االجتماعي‪ .‬إذا كانت المعلومات صحيحة‪ ،‬اتصل بإدارة الضمان‬
‫االجتماعي لمعرفة سبب حصول عدم المطابقة‪.‬‬
‫‪ ‬قد تحصل حاالت عدم مطابقة االسم‪/‬رقم الضمان االجتماعي نتيجة لمعلومات خاطئة أو قديمة‪.‬‬
‫‪ ‬عليك بتحديث سجالتك الخاصة في إدارة الضمان االجتماعي ألنھا من مسؤوليتك‪ .‬أفعل ذلك في أسرع وقت ممكن بعد أن تصبح‬
‫مواطنا ً أمريكيا ً أو في حالة تغيير أسمك نتيجة الزواج أو الطالق أو ألي سبب آخر‪.‬‬
‫‪ ‬قد يسألك صاحب العمل عن األجراءات التي قمت بھا لحل مشكلة عدم المطابقة‪.‬‬
‫يتعين عليك مطالبة صاحب العمل بالتالي‪:‬‬
‫‪ ‬معلومات مكتوبة توضح سبب عدم المطابقة‪.‬‬
‫‪ ‬التحقق من أن لدى صاحب العمل األسم ورقم الضمان االجتماعي الصحيحين في سجالته‪.‬‬
‫‪ ‬أستمرارك في العمل خالل فترة حل مشكلة عدم المطابقة‪.‬‬
‫‪ ‬منحك فترة زمنية كافية لجمع الوثائق وحل مشكلة عدم المطابقة‪.‬‬
‫‪ ‬المساواة في المعاملة أسو ًة بالموظفين اآلخرين‪ ،‬بغض النظر عن حالة الجنسية أو األصل القومي‪ ،‬خالل فترة حلك لمشكلة عدم‬
‫المطابقة‪.‬‬
‫يجب عليك االتصال بالخط المباشر لمكتب المدعي الخاص على الرقم‪ 1-800-255-7688 :‬أذا قام صاحب العمل بما يلي‪:‬‬
‫‪ ‬مطالبتك بإكمال نموذج ‪ I-9‬جديداً بنا ًء على رسالة عدم المطابقة فقط وقبل منحك فترة زمنية معقولة لحل مشكلة عدم المطابقة‪.‬‬
‫‪ ‬عدم السماح لك بالعمل أو تخفيض أجرك أو ساعات عملك بنا ًء على رسالة عدم المطابقة فقط‪.‬‬
‫‪ ‬عدم منحك فترة زمنية معقولة لحل مشكلة عدم المطابقة‪.‬‬
‫‪ ‬إتباع إجراءات مختلفة مع الموظفين الذين لديھم عدم المطابقة بنا ًء على موطنھم األصلي أو حالة الجنسية‪.‬‬
‫‪‬‬

‫مطالبتك بتقديم وثيقة إدارة الضمان االجتماعي أو أي وثيقة حكومية أخرى بسبب عدم المطابقة‪.‬‬

‫مكتب المدعي الخاص للھجرة ‪ -‬المتعلق بالممارسات الغيرعادلة للعمل‬
‫رقم العمال المباشر‪) 1-800-255-7688:‬من االثنين إلى الجمعة‪ ،‬من الساعة ‪ 9‬صباحً ا وحتى الساعة ‪ 5‬مساءً بالتوقيت الشرقي لساحل الواليات المتحدة األمريكية( المترجمون متوفرون‬
‫‪http://www.justice.gov/crt/about/osc/‬‬
‫‪Arabic‬‬

